      Case 1:20-cv-04478-ELR-CMS Document 1 Filed 11/02/20 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 CORINNA CAUDILL,

       Plaintiff,                               CIVIL ACTION FILE NO.

 v.

 THE NORTH HIGHLAND                             JURY TRIAL DEMANDED
 COMPANY, LLC &
 ARBY’S RESTAURANT GROUP
 INC.,

       Defendants.

                                 COMPLAINT

      COMES NOW Plaintiff, Corinna Caudill, by and through undersigned

counsel, The Kirby G. Smith Law Firm, LLC, and hereby files this Complaint

against The North Highland Company, LLC (“Defendant North Highland”) and

Arby’s Restaurant Group, Inc. (“Defendant Arby’s”) (referred to collectively as

“Defendants”), and states as follows:

                       I. JURISDICTION AND VENUE

1.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 over

Count I of this Complaint, which arises out of the Age Discrimination in
      Case 1:20-cv-04478-ELR-CMS Document 1 Filed 11/02/20 Page 2 of 9




Employment Act of 1967, 29 U.S.C. § 621 et seq. (“ADEA”).

2.    Plaintiff exhausted all administrative remedies in this matter. ​Dismissal and

Notice of Rights​, Ex. 1.

3.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                  II. PARTIES

4.    Plaintiff is a citizen of the United States and a resident of Cobb County,

Georgia.

5.    Defendant North Highland is a Foreign Limited Liability Company doing

business in the state of Georgia, with a principal office located at 3333 Piedmont

Road, NE, Atlanta, Georgia 30305.

6.    Defendant Arby’s is a Foreign Profit Corporation doing business in the state

of Georgia, with a principal office located at Three Glenlake Parkway NE, 5th

Floor, Atlanta, Georgia 30328.

7.    This Court has jurisdiction over the parties because a substantial portion of

the employment practices described herein were committed within the Atlanta

Division of the Northern District of Georgia.

8.    Defendant North Highland may be served by delivering a copy of the

Complaint and Summons to its Registered Agent, CT Corporation System, 289 S.


                                        -2-
      Case 1:20-cv-04478-ELR-CMS Document 1 Filed 11/02/20 Page 3 of 9




Culver St, Lawrenceville, Georgia 30046.

9.    Defendant Arby’s may be served by delivering a copy of the Complaint and

Summons to its Registered Agent, Corporation Service Company, 40 Technology

Parkway South, Suite 300, Norcross, Georgia 30092.

10.   In all relevant respects, Defendants are joint employers.

11.   Defendants are subject to the requirements of the laws enumerated in the

Jurisdiction and Venue section of this Complaint.

                        III. FACTUAL ALLEGATIONS

12.   During all times relevant to her claims, Plaintiff was over the age of 40.

13.   Plaintiff was employed by Defendant North Highland from on or about July

24, 2017, until August 7, 2017.

14.   Plaintiff was employed by Defendant Arby’s from on or about July 24,

2017, until August 7, 2017.

15.   Plaintiff was employed by Defendant North Highland as a Business

Analyst/Management Consultant supporting a Learning Management System

implementation project with Defendant Arby’s.

16.   Plaintiff worked onsite at Defendant Arby’s corporate headquarters in Sandy

Springs, Georgia.


                                        -3-
      Case 1:20-cv-04478-ELR-CMS Document 1 Filed 11/02/20 Page 4 of 9




17.   During all times relevant to this Complaint, Plaintiff worked under the

supervision of Ms. Elizabeth Olsen, Defendant Arby’s Manager, and Mr. Alex

Parker, Defendant North Highland Project Manager.

18.   Plaintiff received no disciplinary actions or negative performance

evaluations from Defendant North Highland prior to her termination.

19.   Plaintiff received no disciplinary actions or negative performance

evaluations from Defendant Arby’s prior to her termination.

20.   Plaintiff worked closely with Ms. Olsen following her start with Defendants,

for approximately eight days.

21.   The most recent meeting between Plaintiff and Ms. Olsen occurred on

August 7, 2017.

22.   During this meeting, Ms. Olsen called herself old despite being significantly

younger than Plaintiff.

23.   Upon information and belief, during all times relevant to Plaintiff’s claims,

Ms. Olsen was under the age of 40.

24.   Plaintiff informed Ms. Olsen that Plaintiff was 44 years old.

25.   Several hours after the meeting, Mr. Parker pulled Plaintiff into an empty

office and stated that Ms. Olsen no longer wished to work with Plaintiff.


                                        -4-
       Case 1:20-cv-04478-ELR-CMS Document 1 Filed 11/02/20 Page 5 of 9




26.    Mr. Parker indicated that he was surprised by Ms. Olsen’s statement, as he

had previously checked in with Ms. Olsen and she had no complaints against

Plaintiff.

27.    Mr. Parker also indicated that he had asked Ms. Olsen to meet with him and

Plaintiff to discuss the proposed termination, however Ms. Olsen refused.

28.    Ms. Olsen instead insisted that Plaintiff be terminated from the Arby’s

project immediately and escorted out of the building.

29.    Mr. Parker also terminated Plaintiff from her position with Defendant North

Highland.

30.    No reason was given to Plaintiff for her termination from her employment

with Defendant Arby’s.

31.    No reason was given to Plaintiff for her termination from her employment

with Defendant North Highland.

32.    Plaintiff filed claims against Defendant North Highland with the EEOC in

December 2017, Charge Number 410-2018-01337.

33.    Plaintiff filed claims against Defendant Arby’s with the EEOC in December

2017, Charge Number 410-2018-01321.

34.    Plaintiff received her Dismissal and Notice Rights from the EEOC, dated


                                        -5-
          Case 1:20-cv-04478-ELR-CMS Document 1 Filed 11/02/20 Page 6 of 9




August 5, 2020.

                               IV. CLAIMS FOR RELIEF

                         COUNT I: ADEA DISCRIMINATION

35.       Plaintiff reasserts and incorporates Paragraphs 1 through 34 of this

Complaint as if fully set forth herein.

36.       Plaintiff is a member of a protected class by virtue of her age. ​Para. 12.

37.       Defendants were aware of Plaintiff’s age.

38.       Plaintiff was qualified for the position at issue. ​Para. 18.

39.       Plaintiff suffered the adverse action of termination. ​Paras. 28-29.

40.       The termination of Plaintiff immediately following the disclosure of her age

to Ms. Olsen provides evidence of a discriminatory animus. ​Paras. 24-25.

41.       Defendants have no legitimate reason for Plaintiff’s termination. ​Paras.

30-31.

                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that this Honorable Court grant the following

relief:

          a. Declaratory relief;

          b. Actual and compensatory damages in an amount to be determined by the


                                              -6-
      Case 1:20-cv-04478-ELR-CMS Document 1 Filed 11/02/20 Page 7 of 9




enlightened conscience of a jury;

      c. Punitive damages; and

      d. Attorney’s fees, costs of litigation and any other relief the Court deems

just and proper.



Respectfully submitted this 2nd day of November, 2020.


                                     THE KIRBY G. SMITH LAW FIRM, LLC

                                     s/Amanda M. Brookhuis
                                     Amanda Brookhuis
                                     Georgia Bar No. 601396
                                     Kirby G. Smith
                                     Georgia Bar No. 250119
                                     Attorneys for Plaintiff

4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
amb@kirbygsmith.com




                                       -7-
     Case 1:20-cv-04478-ELR-CMS Document 1 Filed 11/02/20 Page 8 of 9




                              JURY DEMAND

      Plaintiff requests a jury trial on all questions of fact raised by this

Complaint.



Respectfully submitted this 2nd day of November, 2020.



                                    THE KIRBY G. SMITH LAW FIRM, LLC

                                    s/Amanda M. Brookhuis
                                    Amanda Brookhuis
                                    Georgia Bar No. 601396
                                    Kirby G. Smith
                                    Georgia Bar No. 250119
                                    Attorney for Plaintiff

THE KIRBY G. SMITH LAW FIRM, LLC
4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
amb@kirbygsmith.com




                                      -8-
     Case 1:20-cv-04478-ELR-CMS Document 1 Filed 11/02/20 Page 9 of 9




                    FONT AND POINT CERTIFICATION

      The Undersigned counsel for Plaintiff certifies that the within and foregoing

COMPLAINT was prepared using Times New Roman, 14-point font in accordance

with LR 5.1(B).



Respectfully submitted this 2nd day of November, 2020.



                                      THE KIRBY G. SMITH LAW FIRM, LLC

                                      s/Amanda M. Brookhuis
                                      Amanda Brookhuis
                                      Georgia Bar No. 601396
                                      Kirby G. Smith
                                      Georgia Bar No. 250119
                                      Attorney for Plaintiff

THE KIRBY G. SMITH LAW FIRM, LLC
4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
amb@kirbygsmith.com




                                       -9-
